Citation Nr: 0218477	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  02-13 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder.

2.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1959 to 
January 1961.  

This matter comes before the Board of Veterans' Appeals 
(the Board) on appeal from a September 2001 rating 
decision of the Department of Veteran's Affairs (VA) 
Regional Office in Detroit, Michigan (the RO).  

In December 2001, the veteran expressed disagreement with 
the September 2001 RO decision as to the above-stated 
issues.  In January 2002, he elected under 38 C.F.R. 
§ 3.2600 (2002) to have the September 2001 determinations 
of these issues reviewed by the Decision Review Officer 
(DRO) at the RO.  In August 2002, the DRO provided a 
statement of the case containing his decision to deny each 
claim.  The veteran filed a VA Form 9, Appeal to Board of 
Veterans' Appeals, perfecting his appeal of both issues in 
September 2002.


FINDINGS OF FACT

1.  The veteran is not shown by competent medical evidence 
to have a current bilateral foot disorder which is related 
to his military service.

2.  The veteran is not shown by competent medical evidence 
to have a current skin disorder which is related to his 
military service.


CONCLUSIONS OF LAW

1.  A bilateral foot disability was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).

2.  A skin disability was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection 
for a bilateral foot disorder and a skin disorder.  He 
contends that these disabilities had their onset during 
active service.  In the interest of clarity, after 
reviewing generally applicable law and regulations and 
describing the factual background of this case, the Board 
will discuss the issues on appeal. 

Relevant law and regulations

The VCAA

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) [codified as amended at 38 U.S.C. § 
5102, 5103, 5103A, 5107].  The VCAA eliminated the former 
statutory requirement that claims be well-grounded.  Cf. 
38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A.  Regulations implementing the 
VCAA have been enacted.  See 66 Fed. Reg. 45,630 (Aug. 29, 
2001) [codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  In 
this case, the veteran's service connection claims were 
first filed in May 1999.  In a January 2000 rating 
decision, they were denied as not well grounded.  In March 
2001, the veteran re-submitted the claims, thereby 
invoking the VCAA provision authorizing readjudication of 
a claim that was denied as not well grounded during the 
period from July 14, 1999 to November 9, 2000.  
See 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  The veteran's service connection claims have 
remained pending since being re-submitted in March 2001.  
The provisions of the VCAA and the implementing 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct 
ways: standard of review, notice and duty to assist. The 
Board will now address these concepts within the context 
of the circumstances presented in this case.

(i.) Standard of review

As discussed above, the concept of a (not) well grounded 
claim has been eliminated. The current standard of review 
for all claims is as follows.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal. 38 
U.S.C.A. § 7104 (West 1991 & Supp. 2001). When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant. See 38 U.S.C.A. § 5107 (West Supp. 
2001); 38 C.F.R. § 3.102 (2001). In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a 
veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits, the 
evidence must preponderate against the claim. Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Although the RO initially determined that the veteran's 
claims were not well grounded, after the enactment of the 
VCAA this was revisited and the current standard of review 
was used.  The Board will apply this standard in its 
discussion of the merits of the veteran's claims below.

(ii.) Notice

VA has a duty under the VCAA to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. 
§ 5103; see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence 
did not meet the standard erected by the VCAA]. 

The veteran was informed in a June 2001 letter and the 
September 2001 rating decision of the evidence needed to 
substantiate his claims and was provided an opportunity to 
submit such evidence.  Moreover, in the February 2002 
statement of the case by the DRO, the veteran was notified 
of regulations pertinent to his service connection claims, 
informed of the reasons why his claims had been denied, 
and provided with additional opportunities to present 
evidence and argument in support of those claims.  

In the June 2001 letter and the February 2002 statement of 
the case, the veteran was informed of VA's duty to obtain 
evidence on his behalf.  Copies of the specific section of 
law which had been amended or added by the VCAA 
enunciating this duty were included in the February 2002 
statement of the case.  The veteran was notified that VA 
would obtain all relevant service medical records, VA 
medical records, and reports of examination or treatment 
at non-VA facilities authorized by VA.  In addition, VA 
would request other relevant records held by any Federal 
agency or department.  In turn, the veteran was informed 
of his duty to provide VA with enough information to 
identify and locate other existing records, i.e. names of 
persons, agencies, or companies that hold relevant medical 
records, addresses of these individuals, and the dates 
that such treatment was received.  

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. 
§ 5103 and Quartuccio in that the veteran was clearly 
notified of the evidence necessary to substantiate his 
claims of entitlement to service connection.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

(iii.) Duty to assist

The VCAA also provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for VA benefits, unless 
no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The law provides 
that the assistance provided by VA shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  An examination is deemed 
"necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The veteran's service medical records have been received.  
All known and available service, private and VA medical 
records have been obtained and are associated with the 
veteran's claims file.  The veteran does not appear to 
contend that additional evidence which is pertinent to 
these claims exists.  The June 2001 letter asked him to 
identify any evidence that could support his claims, 
including any evidence that he currently had the 
disabilities in concern, but he made no response. 

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  There has 
been no VA examination in this case.  For a VA examination 
to be necessary to the decision of a claim, and thus to be 
required by the VCAA, there must be competent evidence 
that a veteran has a current disability or persistent or 
recurrent symptoms of disability that in turn may be 
associated with his or her active service.  See 38 
U.S.C.A. § 5103A.  Here, the veteran has failed to come 
forward when asked to do so with information about recent 
medical treatment or diagnosis that he has received for 
the claimed disorders.  Indeed, although he has averred 
that he experienced those disorders during active service, 
he has not alleged that he suffers from them currently.  
Thus, no showing has been made that would either require 
or justify the performance of a VA examination in this 
case.

In summary, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no 
further action is necessary to meet the requirements of 
the VCAA and the applicable regulatory changes published 
to implement that statute.  The Board will accordingly 
proceed to a review of the merits of the issues on appeal.  

Service connection - in general

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the 
line of duty, in active military, naval, or air service.  
See  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).  Service connection may also be 
granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d) (2002).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999). The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility 
and probative value.  Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a).


It is now well-settled that in order to be considered for 
service connection, a claimant must first have a 
disability.  In Brammer v. Derwinski, 3 Vet. App. 223 
(1992), the Court noted that Congress specifically limited 
entitlement for service-connected disease or injury to 
cases where such incidents had resulted in a disability.  
See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists].

1.  Entitlement to service connection for a bilateral foot 
disorder.

The veteran is seeking service connection for a bilateral 
foot disorder.  For reasons and bases explained below, the 
Board concludes that the veteran is not shown to have a 
current bilateral foot disability that is related to 
active service.  Service connection is accordingly not 
warranted.  

As noted above, in order for service connection to be 
granted, three elements must be met: (1) a current 
disability; (2) in-service disease or injury; and (3) 
medical nexus.  See Hickson, supra.

There is no evidence of Hickson element (1), a current 
disability.  The veteran neither has identified for the RO 
any evidence of a current foot disorder nor has even 
alleged in support of his claim that he currently suffers 
with a foot disorder.  The most recent evidence of any 
such disorder obtained in this case is dated in August 
1966.  At that time, private hospital records show, the 
veteran had surgery to repair hammertoes of the second, 
third, and fourth digits of each foot and to remove 
bunions from each foot.  

As noted above, a claim for service connection requires 
medical evidence showing that the claimant currently has 
the claimed disability.  See, e.g., Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997).  In the absence of 
evidence that a foot disability may currently exist, the 
first element of the Hickson analysis, current disability, 
has not been satisfied. 

With respect to Hickson element (2), the veteran's service 
medical records show that the veteran was found to have 
hammertoes of the left foot in 1959 and was prescribed 
metatarsal arch supports.  At separation in January 1961, 
the veteran reported a history of foot trouble, but no 
foot abnormality was identified during medical 
examination.   Based on these records, the Board concludes 
that Hickson element (2) has arguably been satisfied with 
respect to the left foot.  There was in-service diagnosis 
and treatment of a disorder of the left foot.  Hickson 
element (2) has not been satisfied with respect to the 
right foot. 

With respect to Hickson element (3), medical nexus 
evidence, no physician or other health care provider has 
opined that any current bilateral foot disability is 
related to the hammertoes of the left foot noted during 
active service or any other incident of the veteran's 
military service.  

To the extent that the veteran contends that he has a 
current bilateral foot disability which is related to his 
service over four decades ago, it is well-established that 
the veteran, as a layperson without medical training, is 
not qualified to render medical opinions regarding the 
etiology of disorders and disabilities, and his opinion is 
entitled to no weight of probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 
C.F.R. § 3.159(a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

In summary, the Board has reviewed the veteran's service 
and post-service medical records and finds that the 
veteran does not have a current bilateral foot disability 
that was incurred during active service.  Furthermore, the 
veteran has not presented any probative medical evidence 
showing that he currently has a foot disability that is 
related to an in-service disease or injury.  For these 
reasons the Board finds that the preponderance of the 
credible and probative evidence demonstrates that the 
veteran's in-service disorder of the left foot did not 
result in any current bilateral foot disability for which 
service connection can be established.

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is 
against finding that the veteran has a bilateral foot 
disability that is related to active service.  The appeal 
is accordingly denied. 


2.  Entitlement to service connection for a skin disorder.

The veteran is seeking service connection for a skin 
disorder.  For reasons and bases explained below, the 
Board concludes that the veteran is not shown to have a 
current skin disability that is related to active service.  
The Board's analysis mirrors to a large extent that which 
was presented in relation to the first issue on appeal.

As noted above, in order for service connection to be 
granted, three elements must be met: (1) a current 
disability; (2) in-service disease or injury; and (3) 
medical nexus.  See Hickson, supra.

There is no evidence of Hickson element (1), a current 
disability.  The veteran neither has identified for the RO 
any evidence of a current skin disorder nor has even 
alleged in support of his claim that he currently suffers 
with a skin disorder.  No evidence that the veteran has 
had a skin disorder at any time since service has been 
obtained in this case.  In the absence of evidence that a 
skin disability may currently exist, the first element of 
the Hickson analysis, current disability, has not been 
satisfied. 

With respect to Hickson element (2), the veteran's service 
medical records show that the veteran was diagnosed with 
pityriasis rosea during treatment in a military hospital 
in October 1959.  A DD Form 481-2 contains a finding that 
the disorder was incurred in the line of duty.  Clinical 
records indicate that he suffered another breakout of this 
skin condition in February 1960.  At separation in January 
1961, the veteran did not report any skin problems or 
history of a skin disorder, and no skin abnormality was 
identified during medical examination.  Based on these 
records, the Board concludes that Hickson element (2) has 
been satisfied.  There was in-service diagnosis and 
treatment of a skin disorder. 

With respect to Hickson element (3), medical nexus 
evidence, no health care provider has opined that a skin 
disability currently exists and/or such disability is 
related to the pityriasis rosea noted during active 
service.  As discussed above, the veteran himself is not 
competent to provide such evidence.  

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against finding that the veteran has a bilateral foot 
disability that is related to active service.  The appeal 
is accordingly denied. 


ORDER

Service connection for a bilateral foot disability is 
denied.

Service connection for a skin disability is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

